In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Parole, dated March 11, 1997, denying the petitioner release to parole supervision, the appeal is from an order of the Supreme Court, Dutchess County (Jiudice, J.), dated October 9, 1997, which granted the petition to the extent that the New York State Division of Parole was directed to hold a de novo hearing before a different panel concerning the matter of the petitioner’s release to parole supervision.
Ordered that the notice of appeal from the order is deemed an application for leave to appeal, and leave to appeal is granted; and it is further,
Ordered that the order is reversed, on the law, without costs or disbursements, the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits.
Contrary to the conclusion of the Supreme Court, we find no basis to conclude that the New York State Division of Parole failed to duly consider the criteria set forth in Executive Law § 259-i (2) (c) in reaching its determination to deny the petitioner release to parole supervision (see, Matter of King v New York State Div. of Parole, 83 NY2d 788). Mangano, P. J., Rosenblatt, Ritter and Altman, JJ., concur.